DETAILED CORRESPONDENCE
This is in response to the papers file on 07/20/2020 for Application No.16/933,256.  Claim 1 is pending. 

Information Disclosure Statement
The information disclosure statements (IDSs’) received on 07/20/2020 and 09/20/2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show - -first and second hypoid gearsets- - as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Furthermore, the drawings must show every feature of the invention specified in the claims.  Therefore, the - -first hypoid gearset- - and - -second hypoid gearset- - must be shown or the feature canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the feature "first and second hypoid gearsets” mentioned in the specification is not found in any Figures of the Drawings. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation "a power take-off unit” in line 3 renders the claim indefinite because it is unclear whether the PTO unit is the same as the powertrain previously introduced in line 1 of the claim or not.  Paragraph [0029] appears to mention that the PTO unit and powertrain are the same unit.  However, this constitutes a double inclusion in the claim. If applicant intends to present the recited arrangement, the Office recommends that the limitation should be avoided or changed for consistency. For the purpose of examination, the PTO unit and powertrain are interpreted as the same member.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1, as best understood, is rejected under 35 U.S.C. §102(b) as being anticipated by Sawase (US 4,456,641, from IDS filed 07/20/2020).
Sawase discloses a vehicle drivetrain (see at least Figure 1) for transferring drive torque from a powertrain (T/M) to first and second sets of wheels (i.e., front wheels 25, 26 and rear wheels 15, 16), the drivetrain comprising: 
a first driveline (Fig. 1, i.e., front axles connected to wheels 25,26, not labeled) including a first differential assembly (3) and a power take-off unit (i.e., the gearing mounted between transmission 2 and differential 4, not labeled, hereinafter “PTO24”), the first differential (3) configured to transfer drive torque from the powertrain (T/M) to the first set of wheels (25, 26), 
the power take-off unit (PTO24) including a first hypoid gearset (Fig. 1, i.e., the right-angled differential mounted between front differential 4 and drive shaft 6, not labeled, hereinafter “Hypoid4”) and a first power disconnection device (5) operable in a connected, torque transferring mode to drivingly connect the first hypoid gearset (Hypoid4) to the powertrain and operable in a disconnected, non-torque transferring mode to cease the transfer of drive torque from the powertrain to the first hypoid gearset (Hypoid4); 
a second driveline (13,14) adapted to transfer drive torque to the second set of wheels (15,16) and including a second hypoid gearset (7) drivingly coupled to the first hypoid gearset (Hypoid4) and a second disconnection device (12) operable in a connected, torque transferring mode to drivingly connect the second hypoid gearset (7) to the second set of wheels (15,16) and operable in a disconnected, non-torque transferring mode to cease the transfer of drive torque from the second hypoid gearset (7) to the second set of wheels (15,16); and 
wherein the first and second hypoid gearsets (Hypoid4,7) are not driven when the first and second disconnection devices (15,7) are operated in their respective disconnected (i.e., under 
a clutch engagement mechanism (17) for selectively coupling the second clutch member (OP5) to the first clutch member (IP5) to establish the connected, torque transferring mode.  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/TINH DANG/Primary Examiner, Art Unit 3659